Citation Nr: 0724662	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from March 1966 to December 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that evidence received since the last 
final denial of the claim for service connection for hearing 
loss warrants reopening of the claim, further development is 
now required in this matter.  This issue and the claim for 
service connection for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen the claim for service connection 
for bilateral hearing loss was denied in a December 2002 
rating decision which was not appealed.

2.  The evidence submitted since the December 2002 rating 
decision pertinent to the claim for service connection for 
bilateral hearing loss was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied an 
application to reopen a claim for service connection for 
bilateral hearing loss, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

2.  New and material evidence has been submitted since the 
December 2002 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), and that since it has 
determined that the evidence supports the reopening of the 
veteran's claim, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran.  In 
addition, now that the claim is reopened, it and the 
remaining issue on appeal are being remanded for further 
evidentiary development.

The record reflects that the original claim for service 
connection for bilateral hearing loss was denied by a May 
1987 rating decision, at which time the RO found that there 
was no evidence of bilateral hearing loss or that such 
disability was incurred or aggravated during active service.  
Thereafter, following the submission of an application to 
reopen the claim for service connection for bilateral hearing 
loss in December 2001, a December 2002 rating decision denied 
the claim, noting that there was still no evidence linking 
bilateral hearing loss to service.  The veteran was notified 
of his right to appeal that decision that same month.  The 
veteran did not file a timely appeal with that rating 
decision and accordingly, the December 2002 rating decision 
became final when the veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the veteran's claim for 
service connection for bilateral hearing loss may only be 
reopened if new and material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the December 2002 rating decision, new and material evidence 
would consist of evidence of current bilateral hearing loss 
and/or evidence linking such disability to the veteran's 
active service.

In this regard, additional evidence received since the 
December 2002 rating decision consists of the veteran's 
statements and testimony, statements from the veteran's 
children, and additional Department of Veterans Affairs (VA) 
treatment and examination records, which include diagnoses of 
bilateral hearing loss and a May 2005 VA medical opinion 
which, in part, finds that the veteran's hearing loss is 
consistent with noise-induced hearing loss, but attributes is 
to post-service noise exposure.  

Since the Board finds that the December 2002 rating decision 
can be construed to have denied the veteran's claim on the 
basis of a lack of sufficient evidence of hearing loss, the 
Board finds that evidence of bilateral hearing loss warrants 
the reopening of the claim, and that this evidence was not 
previously submitted, relates to unestablished facts 
necessary to substantiate the claim, and is neither 
cumulative nor redundant.  Therefore, the Board concludes 
that the claim for service connection for bilateral hearing 
loss is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.


REMAND

Having determined that VA treatment and examination records 
require the reopening of the claim for service connection for 
bilateral hearing loss, as a result of current evidence of 
bilateral hearing loss, the veteran's in-service occupational 
specialty of cannoneer, and the opinion of the May 2005 VA 
examiner that the veteran has bilateral hearing loss 
consistent with noise-induced hearing loss, the Board finds 
that additional development of the evidence is required.  
Specifically during his testimony at the hearing he related 
that he was seen at the VA medical facility in Grand 
Junction, Colorado in the mid to late 1970's.  It does not 
appear that an attempt was made to obtain these records, 
which if in existence could obviously have an impact on the 
question of whether he had had hearing loss and/or tinnitus 
as a result of noise exposure during service.  Consequently, 
based on current findings of hearing loss and recurrent 
tinnitus, the veteran's in-service occupational specialty, 
and the May 2005 finding of noise-induced hearing loss, the 
Board finds that additional evidentiary development is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
medical facility in Grand Junction, 
Colorado and request all records they 
may have pertaining to treatment of the 
veteran in the mid to late 1970's.  If 
such records have been retired to a 
records center, appropriate requests 
should be made to obtain the records 
from the facility where they are being 
held.  

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and etiology of 
any hearing loss and tinnitus.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
hearing loss and tinnitus are related 
to the veteran's active service, to 
include exposure to excessive noise 
therein.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


